                                                                 ARIEL E. STERN, ESQ.
                                                             1   Nevada Bar No. 8276
                                                                 SCOTT R. LACHMAN, ESQ.
                                                             2   Nevada Bar No. 12016
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: ariel.stern@akerman.com
                                                                        scott.lachman@akerman.com
                                                             6
                                                                 Attorneys for Plaintiff Bank of America,
                                                             7   N.A., successor by merger to BAC Home
                                                                 Loans Servicing, LP fka Countrywide Home
                                                             8   Loans Servicing, LP
                                                             9
                                                                                             UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   BANK OF AMERICA, N.A., SUCCESSOR BY            Case No.:   2:16-cv-00472-APG-NJK
                                                                 MERGER    TO  BAC     HOME    LOANS
                      LAS VEGAS, NEVADA 89134




                                                            13   SERVICING, LP FKA COUNTRYWIDE
AKERMAN LLP




                                                                 HOME LOANS SERVICING, LP;
                                                            14
                                                                                              Plaintiff,        STIPULATION   AND    ORDER          OF
                                                            15            vs.                                   DISMISSAL WITH PREJUDICE
                                                            16   MONTARA     ESTATES    HOMEOWNERS
                                                                 ASSOCIATION; NEVADA ASSOCIATION
                                                            17   SERVICES, INC.; SATICOY BAY SERIES
                                                                 4760 WOODRIDGE,
                                                            18
                                                                                              Defendants.
                                                            19

                                                            20
                                                                 SATICOY BAY SERIES 4760 WOODRIDGE,
                                                            21
                                                                                       Counter-Claimant,
                                                            22   v.

                                                            23   BANK OF AMERICA, N.A., SUCCESSOR BY
                                                                 MERGER    TO  BAC     HOME    LOANS
                                                            24   SERVICING, LP FKA COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP
                                                            25
                                                                                   Counter/Cross-Claimant
                                                            26

                                                            27

                                                            28                                              1
                                                                 45476256;1
                                                                          Bank of America, N.A., successor by merger to BAC Home Loans Servicing, LP fka
                                                             1

                                                             2   Countrywide Home Loans Servicing, LP, and Defendants Nevada Association Services, Inc. and

                                                             3   Saticoy Bay LLC Series 4760 Woodridge agree to dismiss with prejudice this action pursuant to

                                                             4   Rule 41(a)(1)(ii). Each party shall bear its own costs and fees.
                                                             5
                                                                 DATED this 15th of October, 2018.                    DATED this 15th of October, 2018.
                                                             6
                                                                 AKERMAN LLP                                          LAW OFFICE OF MICHAEL F. BOHN
                                                             7
                                                                 /s/ Scott R. Lachman                                 /s/_Michael F. Bohn_______________________
                                                             8   ARIEL E. STERN, ESQ.                                 MICHAEL F. BOHN, ESQ.
                                                                 Nevada Bar No. 8276                                  Nevada Bar No. 1641
                                                             9
                                                                 SCOTT R. LACHMAN, ESQ.                               2260 Corporate Circle, Suite 480
                                                            10   Nevada Bar No. 12016                                 Henderson, Nevada 89074
                                                                 1635 Village Center Cir., Suite 200
                                                            11   Las Vegas, Nevada 89134                              Attorneys for Saticoy Bay LLC Series 4760
                                                                                                                      Woodridge
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Attorneys for Plaintiff Bank of America, N.A.,
                                                                 successor by merger to BAC Home Loans
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 Servicing, LP fka Countrywide Home Loans
AKERMAN LLP




                                                            14   Servicing, LP

                                                            15   DATED this 15th of October, 2018.

                                                            16   NEVADA ASSOCIATION SERVICES, INC.

                                                            17   /S/_ Brandon Wood______________________
                                                                 BRANDON WOOD, ESQ.
                                                            18
                                                                 Nevada Bar No. 12900
                                                            19   6224 West Desert Inn Road
                                                                 Las Vegas, Nevada 89146
                                                            20
                                                                 Attorneys for Nevada Association Services, Inc.
                                                            21

                                                            22                  IT IS SO ORDERED.
                                                            23
                                                                                Dated: October
                                                                                DATED:         15, 2018.
                                                                                         _____________________
                                                            24

                                                            25

                                                            26                                                        UNITED STATES DISTRICT JUDGE
                                                            27

                                                            28                                                    2
                                                                 45476256;1
